      Case 5:19-cv-00286-JKP-ESC Document 102 Filed 07/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


EJ LEJEUNE, INDIVIDUALLY AND ON               §
BEHALF OF ALL OTHERS SIMILARY                 §
SITUATED; HENRY TORRES                        §               SA-19-CV-00286-JKP
VILLEGAS, JOSE A. REYES DIAZ,                 §
JULIO LOPEZ RIOS, ISRAEL DIAZ,                §
LUIS M. RODRIGUEZ, WILFREDO                   §
SANCHEZ, KELVIN CULP, KERRY                   §
POOL, DARIN REID, FORREST SMITH,              §
DARREN GULIN, CRAIG WRIGHT,                   §
JOSHUA GRIMES, BOBBY PATTON,                  §
STEVE EBEL, BRIAN KOPP, RICHARD               §
GIBSON, MIKE SIELICKI, BENNETT                §
ELLIOTT, OSCAR CASTANOJR.,
DOMINGO DE LA GARZA, DYLAN
SUTTON, CHARLES FOSS, KEVIN
AHEARN, COURTNEY BEASLEY,
ROCKY COCHRAN, ENSLEY
WINDHAM, TYLER NEGRI, RICARDO
BENAVIDESJR., ZACHARY AKEY,
DANIEL PERALES, ALEXANDRE
PENNANT, CHARLES ENMANJR.,
RUBEN TREJO, MICHAEL TUCKER,
MANOLO MAURIZ, MAX HIDALGO,
ESEQUIEL NAVEJAS, MARIO
BELLAMY, NEYSHA DIAZ, JON-
MIKEL MOODY, GIOVANNI PEREZ,
JON-MIKEL MOODY, STEVEN T.
SALMON, PORTALATIN M. TORRES,
JOHN NEGRI,

                 Plaintiffs,

vs.
COBRA ACQUISITIONS, LLC,
ESPADA LOGISTICS AND SECURITY
GROUP, LLC, ESPADA CARIBBEAN,
LLC, JAMES JORRIE, JENNIFER GAY
JORRIE,

                 Defendants.

                                          ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Renewed Motion for

Conditional Certification and for Notice to Putative Class Members [#96]. The undersigned has

                                             1
      Case 5:19-cv-00286-JKP-ESC Document 102 Filed 07/31/20 Page 2 of 3




authority to enter this Order pursuant to 28 U.S.C. § 636(b)(1)(A). For the reasons that follow,

the Court will grant the motion in part as unopposed.

       By his motion, representative Plaintiff Eli LeJeune asks the Court to conditionally certify

the following class in this action arising under the Fair Labor Standards Act, 29 U.S.C. § 216:

“All individuals who worked for, or on behalf of, Cobra and Espada from January 21, 2017

through the present who were paid a day-rate regardless of classification.” LeJeune also asks the

Court to disseminate notice to the class by first class U.S. mail, e-mail, and text message and

provides the Court with a proposed schedule for notice.

       Defendants’ response to the motion informs the Court that the parties have stipulated to

conditional certification and notice of this lawsuit being sent to individuals captured by a revised

definition that nonetheless captures all of LeJeune’s intended recipients. The parties have also

stipulated to a 60-day period which notice recipients may opt into this lawsuit as a party plaintiff

and which includes sending a reminder notice at 45 days. However, certain disputes remain as to

the methods by which individuals will be notified of this lawsuit and the content of the related

papers submitted by LeJeune in conjunction with his motion.

       The Court will therefore grant the motion for conditional certification in part as

unopposed and conditionally certify a class consistent with the parties’ stipulations, comprised of

“all individuals engaged by ESPADA to provide services to Cobra in Puerto Rico between

January 21, 2017 and the present who were paid ad ay rate.” The Court will order the parties to

confer on the disputed issues related to notice and file a joint notice or, if no agreement can be

reached, joint competing notices for the Court’s consideration.




                                                 2
       Case 5:19-cv-00286-JKP-ESC Document 102 Filed 07/31/20 Page 3 of 3




       IT IS THEREFORE ORDERED that Plaintiff’s Renewed Motion for Conditional

Certification and for Notice to Putative Class Members [#96] is GRANTED IN PART as

follows:

   •   The Court hereby certifies a collective action under the Fair Labor Standards Act, 29
       U.S.C. § 216, comprised of “all individual engaged by ESPADA to provide services to
       Cobra in Puerto Rico between January 21, 2017 and the present who were paid a day-
       rate.”

   •   Notice recipients shall have 60 days following the date on which notice is sent to file a
       proper and complete consent form with this Court.

   •   Plaintiff may send reminder notice by mail and email, with language agreed upon by the
       parties, 45 days after notice is sent.

       IT IS FURTHER ORDERED that the parties confer on the remaining disputed issues

related to notice and file a joint notice or, if no agreement is reached, joint competing notices for

the Court’s consideration on or before August 7, 2020.

       IT IS FINALLY ORDERED that in all other respects the Motion [#96] is DENIED.

       SIGNED this 31st day of July, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
